DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 10-15) in the reply filed on 6/07/22 is acknowledged.  The traversal is on the ground(s) that JP’399 does not teach or suggest measuring a bending of the nearest upper segment frame of the estimated location Pest, which is a shared feature with amended claim 16.  Applicant also argues that new claims 19-21 are directed to an apparatus specifically designed for carrying out said process.  This is not found persuasive because the groups of inventions lack the same or corresponding special technical feature, as the shared features are not special technical features as it does not make a contribution over the prior art in view of JP 2014-028399A and JP 2006-289378 A.  Although JP2014-028399 A discloses measuring a displacement of the segment frame for determining the solidification completion position, JP 2006-289378 A discloses that load cells and strain gauges (paragraph [0024-0026]) are used in determining the solidification end point.  Note that strain gauges are bending measurement means as disclosed in applicant’s specification (paragraph [0015]).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-028399 A (cited in IDS filed 6/03/21) in view of JP 2006-289378 A (cited in IDS filed 6/03/21).
Regarding claim 10, JP 2014-028399 A teaches a method to determine a crater end location of a cast metal product during casting, the crater end location being the location at which the cast metal product becomes fully solidified (abstract), the method comprising the steps of:
casting molten metal in a continuous casting machine (fig 1) including a plurality of upper and lower segment frames (fig 2-3, segment frames 17) bearing rolls (fig 2-3, rolls 11), the upper and lower segment frames being located respectively above and below the cast metal product (fig 2-3);
estimating a location Pest within the continuous casting machine where the metal product becomes fully solidified (p.3 of machine translation, (4) further, the rollable roll segment is placed at or near a solidification completion position predicted in advance by heat transfer calculation or the like);
at least measuring a displacement of the nearest upper segment frame of the estimated location Pest (figs 2-3, translation p.6 paragraph 4, displacement measuring device 23 which measures the amount of deflection of the disc spring); and
calculating a location Pmes of the crater end based on the measured displacement (abstract, accurately detecting a solidification completed position of the continuous cast piece, translation p.3 lines 1-18, by measuring the amount of deflection, the segment in which the slab whose solidification has been completed is located is identified).
JP 2014-028399 A is quiet to measuring a bending.
JP 2006-289378A teaches of detecting a solidified end in a continuous casting machine (abstract) by measuring load applied to supports 9 on the upstream and downstream sides of the casting, which is provided on the upper part of the segment (paragraph [0015], paragraph [0025]).  JP 2006-289378A discloses that the prior art strain gauges were at positions that are both hot and affected by water vapor, and thus stable measurements were difficult, compared to the present invention as the load is measured at the upper portion of the segment (paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art to use a load cell or strain gauge as an alternative to measuring displacement of the disc spring of JP 2014-028399 A, as JP 2006-289378A similarly teaches of detecting the solidification end by determining when the upper frame is pushed up by slab bulging (paragraph [0025]) and that the measuring sensors are similarly positioned on the upper frame to avoid the high temperatures that were issues in the prior art (paragraph [0026]).  Note that applicant’s specification describes strain gauges as bending measurement means (paragraph [0015]), thus the combination which teaches of strain gauges positioned on the upper frame would suggest the claimed step of measuring bending.

Regarding claim 11, the combination teaches wherein the bending is measured at least on two ends of the nearest upper segment frame (JP 2014-028399 A, figs 2-3, see location of disc springs 21 who displacement is measured, also note JP 2006-289378 A, sensors 10).

Regarding claim 12, the combination teaches the estimating of the location Pest is performed with a model (JP 2014-028399A, p.3 of machine translation, (4) heat transfer calculation).

Regarding claim 13, the combination teaches a method of casting a metal product at a casting speed S (JP2014-028399A, p.6, paragraph 4, speed is controlled), the method comprising monitoring the casting speed S according to the crater end location (JP2014-028399A, p.6, paragraph 4, speed is controlled according to solidification position) as determined by the method as recited in claim 10 (see rejection of claim 10 above).

Regarding claim 14, the combination teaches wherein the casting speed S is monitored so as to minimize a distance between the crater end location and an output end of the continuous casting machine (JP 2014-028399A, p.1, the maximum capacity is achieved when casting slabs at a drawing speed such that the solidification completion position becomes the position of the slab support roll on the downstream most side of the continuous casting machine exit).

Regarding claim 15, the combination teaches applying a dynamic soft reduction to the metal product (fig 1, soft reduction zone 15) and the casting speed is monitored (p.6, paragraph 4, speed is controlled so that the solidification end is within 15) so that the dynamic soft reduction is applied to the metal product before the crater end position is reached (fig 1, soft reduction zone 15 applied before the crater end position is reached).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 101890488 A (cited in IDS filed 6/07/22) teaches a method for determining the liquid core solidification end of a continuous casting billet (abstract) either theoretically calculated by models or an actual measurement method (paragraph [0006]).  In the theoretical analysis, various boundary and initial conditions are reflected into a solidification constant K, and the solidification end is estimated according to the thickness of the slab and the time t (paragraph [0006]).  CN 101890488 A teaches of directly determining the position of the solidified end through load cells at the entrance and exit of each segment frame (paragraph [0009-0010]).  Preferably, in step 1, when the load cell is set, the solidification coefficient is first used to determine the position of the solidification end of the billet under the working pulling speed (paragraph [0011]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735